Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the text and drawings in the figures are of poor quality or too small, and are unreadable.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1, 9-10, and 13-17 are objected to because of the following informalities.  
In each of claims 1 and 13, there are multiple omissions of the indefinite article “an” that precedes the word, “input”.  For example, in claim 1, the first six clauses are affected.  For the first clause of claim 1, for example, the Applicant should replace “receiving input of a payoff functional” with “receiving an input of a payoff functional”.  

For each of claims 1, 13, and 18, the words “an operational constraint of a UAV” should be replaced with “an operational constraint of the UAV” to correct an antecedent basis issue.
For each of claims 14-17, the word “apparatus” should be replaced with “system” to correct an antecedent basis issue.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 13, and 18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "and/or" in each of claims 1, 13, and 18 is a term which renders the claim indefinite.  For example, the second clause of claim 1 recites “receiving input of one or more constraints with respect to at least one of an engineering constraint or an 
Dependent claims 2-12, 14-17, and 19-20 fail to resolve the deficiencies of independent claims 1, 13, and 18.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons stated above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 10,627,834), in view of Sant et al. (US 2019/0332105).

Regarding claim 1, Yamasaki teaches a method for generating an optimal trajectory path tasking for collection of data on one or more collection targets by an unmanned aerial vehicle (UAV), the method comprising: receiving input of a payoff functional; (see Yamasaki, at the Abstract, which discloses determining, from among trajectories satisfying constraints corresponding to the role of the aircraft, an optimal trajectory based on an evaluation value obtained by an objective function corresponding to the 
receiving input of one or more constraints with respect to at least one of an engineering constraint or an operational constraint of a UAV and/or a sensor on the UAV; (see Yamasaki, at col. 10 lines 15-55, which discloses constraints specific to a sensor 40C described with reference to Fig. 5 and formula (11).)
receiving input of a dynamic model of the UAV and the sensor in a state space; (see Yamasaki, at col. 7 lines 1-49 in conjunction with Fig. 3, which discloses inclusion of inequality constraints on the state variables, and is very robust against initial conditions and constraints and that the state variable is calculated as nodes, by substituting the control variable into an equation of motion indicating the behavior of the aircraft; also, see Yamasaki, at col. 10 lines 17-65, which discloses constraints and an objective function specific to the sensor 40C in conjunction with Fig. 5.  Examiner notes that Yamasaki teaches the use of state variables calculated as nodes in which a problem is discretized into N nodes over time.  Examiner notes that a control variable is substituted 
receiving input of one or more attributes of one or more collection targets in a label space; (see Yamasaki, at col. 5 lines 33-58, which discloses various roles of an aircraft which may include searching and tracking of a number of target aircraft to acquire information including positional information on the target aircraft, velocity of the target aircraft and other data; Examiner maps the positional information or velocity of the target aircraft to the one or more attributes.)
receiving input of a mapping relating the state space to the label space; (see Yamasaki, at col. 7 lines 10-20, which discloses calculating a state variable as nodes, by substituting the control variable into an equation of motion indicating the behavior of the aircraft.  Examiner notes that the state variable is related to the control variable by way of the equation of motion and that this maps to a mapping relating the state space to the label space.)
receiving input of a trajectory optimization problem formulation; (see Yamasaki, at col. 5 lines 34-46, which discloses the receiver receiving various information, such as accompanying aircraft information and information on the target aircraft acquired from searching and tracking by the accompanying aircraft; see Yamasaki, at col. 7 lines 1-49 in conjunction with Fig. 3, which discloses inclusion of inequality constraints on the state variables, and is very robust against initial conditions and constraints and that the state 
solving a trajectory optimization problem formulation to generate an optimal trajectory path; (see Yamasaki, at col. 12 lines 38-53, in conjunction with Fig. 7, which discloses a flowchart illustrating a flow of optimal trajectory calculation processing.)
generating an optimal trajectory path tasking for the UAV for collection on the one or more collection targets by the sensor; and, providing the optimal trajectory path tasking to [a flight controller of the UAV] (see Yamasaki, at col. 5, lines 12-30, which discloses an aircraft control device comprising a central processing unit (CPU) that executes various operational processing, a read only memory (ROM), in which various programs may be executed by the CPU, a random access memory (RAM) for use as a work area for the CPU, and a hard disk drive (HDD); see Yamasaki, at col. 12 lines 38-53, in conjunction with Fig. 7, which discloses a flowchart illustrating a flow of optimal trajectory calculation processing for generating an optimal trajectory path and which further discloses that the optimal trajectory calculation if performed.  Also, see Yamasaki at col. 14 lines 31-39, in conjunction with Figs. 9A, 10A, 11A, and 12A, which 
Yamasaki does not expressly disclose an unmanned aerial vehicle (UAV) and a flight controller of the UAV which, in a related art, Sant teaches (see Sant, at [0023] and [0025], in conjunction with Fig. 1, which discloses that any of the embodiments described herein in the context of aircraft systems can be applied to any suitable moveable object (e.g., a UAV) and that a controller, such as a flight controller, can send movement commands.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an unmanned aerial vehicle and a flight controller, as taught by Sant.  
One would have been motivated to make such a modification since any of the aircraft system embodiments described in Sant may be applied to any suitable moveable object, described generally as an aircraft, as suggested by Sant at [0023]. 

Independent claim 13 is directed to a system that is configured to perform the steps recited in method claim 1.  The cited portions of Yamasaki used in the rejection of claim 1 teach the limitations recited in the system of claim 13.  Therefore, claim 13 is rejected under the same rationale as stated for claim 1 above.

	Regarding claim 11, Yamasaki teaches the method of Claim 1 wherein the one or more attributes of collection targets are represented as task attributes in terms of a real value label space (see Yamasaki, at col. 5 lines 33-58, which discloses various roles of an aircraft which may include searching and tracking of a number of target aircraft including positional information on the target aircraft, velocity of the target aircraft and other data; also, see Yamasaki, at col. 16 lines 1-65 in conjunction with Table 4, which discloses various descriptions of various tasks.  Examiner maps the description of the tasks to the task attributes.)
	Each of claims 16 and 19 recites the subject matter of the method recited in claim 11 and are rejected for the same reasons presented in claim 11 above.

Allowable Subject Matter
Claims 2-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661